Question Time (Council)
The next item is Question Time (B6-0161/2008).
The following questions are addressed to the Council.
Subject: Passengers with reduced mobility
What action and monitoring has the Council been undertaking to ensure that the provisions set out in my report concerning the rights of persons with reduced mobility when travelling by air, which came into force last summer, are being properly implemented across all Member States?
President-in-Office of the Council. - (SL) The rules regarding the protection and provision of assistance to persons with disability and those with reduced mobility in air transport are laid down by the Regulation of the European Parliament and of the Council concerning the rights of disabled persons and persons with reduced mobility when travelling by air. This regulation was adopted in 2006, some parts already started to apply in July 2007, and the rest will be applied from July this year.
I should stress that monitoring the proper implementation of this regulation is the responsibility of the European Commission, which may adopt appropriate measures. Such measures can include legal remedies to ensure that Community law in this area is correctly applied. For this reason the Council is simply not competent to respond to this question.
Nevertheless I would emphasise that the European Union is aware of the importance of the area of protection and ensuring assistance to disabled persons and persons with reduced mobility. As may be seen in practice, the regulation I mentioned is already being applied and represents an important facility for disabled persons and those with reduced mobility when travelling.
Thank you to the Presidency but obviously I am aware of all the legislation because I was the rapporteur who steered it through this House.
In fact it is the national agencies who are responsible. I do not know the situation in all the countries but in the United Kingdom it is the Civil Aviation Authority. So these are national agencies and it is the responsibility of the national governments, which is why I posed the question to the Council.
In a week when Europe is clearly struggling to convince all its half a billion citizens of the real value of the European Union, this is a worthwhile initiative. This is very important legislation to support disabled people and passengers of reduced mobility so I urge the Minister to go back to the Council and say to all his 26 colleagues on the Transport Council and the members that they should enforce this legislation.
(PT) Following on from the question by my colleague Robert Evans, I should like to ask the Council about its readiness to strengthen the rights of passengers with reduced mobility in the maritime sector. I ask this because the Commission has previously defended this possibility, for example in the 2005 communication on passenger rights, and Parliament has been working towards this, in particular within the competences and discussions on the Erika III package.
(DE) I have a question for the Minister. I have heard that when it comes to the airlines' treatment of passengers with restricted mobility, there are indeed discrepancies, and that the so-called 'low-cost' airlines leave something to be desired here compared with other airlines. I would be interested to know whether the Council has any hard facts available on this issue, or whether these are simply individual perceptions of the situation.
President-in-Office of the Council. - (SL) With regard to the additional question from Mr Fernandes: of course I cannot rule out the possibility of something similar being introduced for disabled persons and persons with reduced mobility travelling by sea. Of course this is a matter that must be studied primarily by the Commission, which should then come up with a proposal. However, it is surely an idea worthy of consideration. This is my off-the-cuff response.
Mr Leichtfried mentioned budget carriers. I should stress that the regulation I mentioned and which relates to facilitating air travel by disabled persons and persons with reduced mobility relates to all carriers and there is no distinction here. Infringements will of course be dealt with equally, irrespective of whether they involve budget or other types of carriers.
Subject: Common immigration policy and illegal working
What is the Presidency's assessment of the progress made during its six-month term of office towards a common immigration policy with a view to a crackdown on illegal working?
President-in-Office of the Council. - (SL) Regarding immigration policy and illegal work during this term of office , that is during the Slovenian Presidency, the Presidency continued negotiations in the Council and with the European Parliament on a draft directive providing sanctions against employers of third country citizens residing illegally in the European Union.
This directive prohibits the employment of third country citizens who reside illegally in the Union, and this is of course one of the methods of combating illegal immigration. To this end the directive lays down minimum common sanctions and measures that Member States must apply against employers that employ third-country citizens who are in the territory of Member States illegally.
During this time the competent bodies of the Council have been continuing to study the proposal, and close contacts have been established with the European Parliament with the aim of the two institutions reaching a common position. Work is not yet finished, but I can say that the Presidency is satisfied with the progress made thus far.
(EL) Mr President, President-in-Office of the Council, I thank you for your answer. We know, however, that third-country nationals entering European territory without supporting or legal documentation do in fact work for various employers after being released from detention. They can then earn their fares and travel to European countries where their right of residence will be recognised. How do we deal with illegal employment when it is partly justified and safeguarded?
President-in-Office of the Council. - (SL) When the aforementioned directive is adopted, it will also no doubt be possible to act in these cases, and I hope that this will be as soon as possible. In any event this involves action aimed at employing persons who are in the territory of European Union Member States illegally, and this will of course be contrary to the directive, if and when it is adopted. I repeat, the Council expects this to be as soon as possible, and we also take the view that in these six months considerable progress has been achieved.
Subject: Patient safety
Given that the EU has for many decades taken an active role in ensuring the mobility of workers, does the Council agree that patient safety is an important issue that has not been adequately addressed by EU directives? In particular, does the Council agree that, in order to ensure patient safety throughout the EU, a system of information-sharing between Member States and their regulatory bodies for healthcare professionals needs to be put in place?
President-in-Office of the Council. - (SL) May I thank Mrs Harkin very much for her question. This is an important issue, as has been confirmed by the 18-month Presidency programme we prepared together with Germany and Portugal. In the programme we emphasised that patient safety is an important area.
To this end the Working Group for Patient Safety at the High-Level Group for Health Services and Medical Care drew up a report on improving the safety of patients in the European Union. Within the context of these recommendations, the education and training of health workers was highlighted as one of the main areas.
The recommendations also indicate the need to promote multidisciplinary education on patient safety at all levels of health worker education. The Working Group also recommended that one way of achieving patient safety is to use a single united umbrella network, known as the EUNetPass, which will support Member States and will enable cooperation in the area of patient safety on the European Union level.
The Commission financed two projects at European level, and these should contribute to a better understanding of the situation and the formulation of guidelines for future work in the area of patient safety. These are the projects MARQuIS - 'Methods of Assessing Response to Quality Improvement Strategies' - and SIMPATIE - 'Safety Improvement for Patients in Europe'.
Patient safety was also on the agenda of the June Council of Ministers. This month, on 10 June, the Council adopted decisions in the area of antimicrobial resistance. In these decisions it supports the development of strategies aimed at responsible use of antimicrobial agents. The spread of bacteria resistant to antimicrobial medication is most commonly a consequence of inappropriate use across the entire healthcare system.
Activities related to preventing the further appearance of resistant pathogens are also important. These activities include establishing an effective system of control among Member States, and in addition to this health workers need to be better informed about this.
At the last meeting of health ministers, at the aforementioned June session, the Commission provided information on the package in the area of patient safety. This is the 'Patient Safety Package' and in this relation the Commission reported that it intends by the end of 2008 to submit a special report on patient safety and a proposal for a recommendation on patient safety and the prevention and control of infection. As soon as these documents are available, the Member State holding the Presidency will of course apprise the Council.
Finally I should also mention the directive of the European Parliament and the Council on the recognition of professional qualifications. This regulates very precisely the area of professional qualifications of healthcare professionals in order to protect European Union citizens, and it defines the area of cooperation among Member States in this field.
I thank the President-in-Office for his reply. I am pleased to hear of the progress that has been made in the last six months, in particular with the patient safety working group.
My particular concern here was that, while we have the mobility of health-care workers, we do not have in place at EU level a recognised structure that provides for formal collaboration between the regulators of health care professionals and health services.
Would the Minister not agree that we need to put in place, at EU level, a recognised structure that provides for formal collaboration between these regulators? Because without that coherence and without that structure, individual regulators cannot guarantee patient safety; so I would like to hear his comments on that.
Just a supplementary to that: we also have the mobility of patients throughout the European Union, people who go on holidays and have operations done - with some dreadful consequences.
How is this to be tackled so that people, first of all, are aware of the problems and, then, that they are prevented by having properly qualified health-care professionals that are tracked throughout the system?
President-in-Office of the Council. - (SL) With regard to organisation at EU level I mentioned the EUNetPass network, which is one of the recommendations provided by the aforementioned Working Group for Patient Safety, and specifically that the EUNetPass network would be one of possibly several ways, but one of the ways of achieving patient safety.
So what does this network involve? It is a network for information exchange, it offers support to recommendations on patient safety in various ways and it is primarily a platform for cooperation and networking among Member States and international organisations in the area of patient safety. This network develops a positive culture of safety, it introduces education and training of health workers and introduces reporting mechanisms and learning by example. It is, however, one of the ways, and of course others are possible including the kind mentioned by you.
Subject: Subsidiarity and EU membership
In a number of Member States, but above all in candidate countries, political parties and the media repeatedly claim that the introduction of 'same-sex marriages' or civil partnerships or the liberalisation of laws on abortion and euthanasia are compulsory on the basis of EU law and/or the acquis communautaire.
Can the Council clearly state whether and to what extent these claims are accurate or whether all these issues are purely national matters and/or are covered by the subsidiarity principle?
President-in-Office of the Council. - (SL) I should point out that the Community - and I believe that Mr Posselt will be aware of this - is not competent to impose on the Member States a requirement that they must introduce 'same-sex marriages' or 'civil partnerships' into their national legislation. The Community may merely adopt provisions governing cooperation between the judicial authorities of the Member States, for example provisions on court judgments which are recognised or enforced by one State but were adopted in another.
The Community may also adopt provisions on the resolution of conflict of laws in situations displaying cross-border elements. The existing Community provision - namely the Brussels IIa Regulation - does not refer to regulations on same-sex partnerships. As we know, the Member States have very different legislative solutions as regards the rights and obligations arising from same-sex partnerships. Some have partnerships of this kind and some have none at all regulated by the law.
Since the introduction of same-sex marriages and civil partnerships is not required under Community law, it would be difficult for the Member States to reach a consensus on amending existing provisions to include same-sex partnerships. I should also point out that the Community is not competent to regulate matters concerning abortion and euthanasia.
(DE) I thank the Council for that important clarification as this matter also featured largely in Ireland. I would just like to ask a brief, clear, additional question concerning Croatia. Is it also true that the applicant countries do not have to amend their legislation on these matters but rather continue to be sovereign because this is not an area of EU competence in relation to the applicant countries as well?
I thank the Council for its reply and I agree that all these matters - same-sex marriages, civil partnerships etc. - should be within the remit of Member States only. However, one of the issues that arose during the Lisbon debate in Ireland was the issue of the Charter of Fundamental Rights. I just want to ask the Minister whether he has a view as regards the Charter of Fundamental Rights, which was annexed to the Lisbon Treaty. At that time it was claimed in Ireland that this Charter could facilitate the introduction of same-sex marriages, abortion, euthanasia etc. I just want to ask the Minister if he has a view on that.
My question is along the same lines as Marian Harkin's question. One Member of this House circulated a leaflet saying that if the Lisbon Reform Treaty was passed in Ireland euthanasia and abortion would be introduced - a leaflet which contained a syringe, if you don't mind! The same Member had the audacity to stand up in this House today and talk about truth and honesty.
I want the Minister to tell this House clearly that, in the event of the Lisbon Treaty being passed, it is clear that it would not introduce abortion and euthanasia in any Member State.
President-in-Office of the Council. - (SL) Thank you very much for these additional questions. First of all as regards Mr Posselt's question as to whether all this means that the applicant countries - whether Croatia or any other - do not have to amend their legislation on same-sex marriages, abortion or euthanasia, the answer is YES. They do not have to. They do not have to because it is not a matter which falls within the competence of the Community. Therefore, in these cases the legislation of the applicant countries is not examined since it is not a competence of the Community which the applicant wishes to join.
As regards the Charter of Fundamental Rights, my answer to the additional questions from Mrs Harkin and Mr Mitchell is as follows:
The Lisbon Treaty contains an article governing the legally binding nature of the Charter of Fundamental Rights, which is a separate document. However, I can nevertheless confirm publicly, here and now, that implementation of the Lisbon Treaty would not impose on any Member State any requirements with regard to issues such as abortion, euthanasia and same-sex marriages. These are matters which do not fall within the competence of the Community and implementation of the Lisbon Treaty would not change this. These matters, issues and areas would remain within the competence of the individual Member States.
Subject: World food supply crisis
The soaring prices of staple foods such as wheat, rice, maize, etc. have caused a supply crisis and social unrest in many developing countries, whilst Europe too has seen a dramatic rise in food prices.
In the Council's view, what are the reasons for the dramatic rise in international prices for staple foods? What measures will it take to encourage the production of staple foods or, possibly, discourage the production of other commodities (e.g. biofuel)?
President-in-Office of the Council. - (SL) The Council is fully aware of the importance of the issue of agricultural product and food prices in world markets. The Presidency believes that an integrated approach is needed to resolve this problem, an approach that will include all relevant sectors in order to ensure an effective and long-term political response from the European Union. With regard to the various aspects of this issue, recently in the relevant formations of the Council we have organised numerous discussions aimed at contributing to such integrated solutions.
For instance, on 19 May the Council held a detailed discussion on factors influencing the capacity of the agriculture sector to ensure adequate food supply. Here it pointed out the need to study long-term trends in supply and demand. The discussion, aimed at contributing to a common and sustainably orientated political response from the European Union, touched upon all the main aspects that are important for the agriculture sector and for the common agricultural policy.
The Council has already adopted a decision on numerous measures to mitigate the pressure on food prices in the markets of the European Union. These measures are also expected to have a favourable influence on international markets. The Council also adopted certain rapid measures such as abolishing the requirement for compulsory set-aside for 2008, increasing milk quotas and the temporary waiving of import duties for grain.
In the context of the health check on the common agricultural policy the Council will also consider further measures. These include for instance the permanent abandoning of the requirement for compulsory set-aside, the gradual withdrawal of the system of milk quotas, elimination of the current premiums for energy plants and their substitution to promote the production of second-generation biofuels - in other words biofuels that are produced from by-products and are not competing with food production.
At the end of May the Council focused on the developmental dimensions of this issue and determined that such circumstances, the current circumstances, seriously burden developing countries, and especially the weakest social segments of those countries.
In its meeting on 3 June the Council also studied the financial consequences and possible solutions in the area of high food prices. It drew attention to the short-term measures it has already adopted, especially in agriculture, and stressed the importance of strengthening the market orientation of agriculture, ensuring the sustainable production of biofuels and increasing the growth of medium-term and long-term productivity in agriculture both in Europe and in developing countries.
The European Council meeting starting tomorrow will also address the political consequences of high food prices. In short, if I may conclude, the question posed by Mr Papadimoulis has in recent months and weeks been regularly on the Council's agenda.
(EL) Mr President, President-in-Office of the Council, you have read out a diplomatic text couched in the usual generalisations and wooden language of diplomats. I ask you: at the Summit Conference tomorrow, as well as utter fine words, will you adopt any specific measures, and what would these be regarding the rules and regulations to reduce speculation over fuel and foods? Will you support lower social income? Will you re-examine the continuing policy of shrinkage imposed on agriculture? Lastly, do you think the Irish 'no' vote a few days ago is unconnected with high prices and everyday life?
This is a global issue and what we do in the health check on agriculture in Europe is important but it is small. What sort of dialogue have we with the US, where 25% of their corn is eaten by cars rather than cattle? Surely that is a huge issue which needs to be addressed.
President-in-Office of the Council. - (SL) I would like to explain to Mr Papadimoulis that the European Council does not adopt specific measures. The European Council provides guidelines for action. Specific measures are adopted at Council level and here the Council is active and functional. I mentioned and listed a range of measures that the Council has already adopted. I also listed a range of measures that the Council is expected to address but has not yet done so. So I cannot accept the accusation that these are just words, because I was speaking about specific measures already adopted and those that will be addressed at Council level, primarily the Agriculture Council and also the Economic and Financial Affairs Council.
The question of the United States of America and its method of obtaining biofuels. This is of course a subject of dialogue between the European Union and the United States. It is also one of the issues that are regularly addressed, the issue of biofuels. Views differ, of course, and cover a broad spectrum. The fact is that we need to take into account that fossil fuels are an alternative to biofuels. So now from this aspect we need to judge which is more problematic and which is not.
The European Union is aware of the potential influence of the production of biofuels on food prices. For this very reason the Council recently adopted measures to promote the use and production of second-generation biofuels, in other words those biofuels whose production does not compete with food production.
At the same time work is in progress to produce sustainable criteria for biofuel production, and when they are adopted they will apply both to biofuel production within the Union and also to imported biofuels.
Subject: Improvements in road safety
The current Council Presidency had as one of its primary goals the improvement of road safety. As the current Presidency is nearing its end, could the Council indicate the areas in which most progress has been made and areas where less progress has been made and why?
President-in-Office of the Council. - (SL) In the context of legislation on road safety the Slovenian Presidency continued the reading of the proposed directive of the Parliament and the Council on improving road infrastructure safety. It also organised a range of technical meetings with the European Parliament rapporteur, in the desire to reach an agreement with the European Parliament at first reading next month.
Among the efforts of the Slovenian Presidency for greater road safety I would also like to mention the work done in connection with the proposed regulation on the protection of pedestrians and other vulnerable road users. This proposal brings improvements to the front sections of cars, which manufacturers must accommodate so that in a potential collision between a vehicle and pedestrian the injuries to the pedestrian are minimised.
The Slovenian Presidency began a reading of this proposal in the working bodies of the Council and held successful meetings with the European Parliament rapporteur. We could place in the context of efforts for greater road safety the progress related to the adoption of the road transport package. I should point out that on 13 June 2008 the Transport Council reached a political consensus on this package.
Within the context of this package I would like especially to highlight the proposed regulation on common rules for the occupation of transport operator. It seems very important to us that this proposal sets out a list of the most serious road transport offences. In the event of such an offence being committed by a transport operator, this can lead to the loss of licence to perform the business activity. In this way special national registers, which will be introduced with this regulation, would ease the control of these transport operators and this would become more effective, something that would undoubtedly have a positive effect on road safety.
I should also mention the proposed regulation on rules for access to the market, which is also a part of this package. This introduces a reduction in the number of journeys with empty goods vehicles, a higher level of professional training for drivers, rationalisation of the market, raising the quality of services and in this way also an indirect influence in increasing road safety.
This month the Presidency also started reading the proposed directive on facilitating cross-border enforcement in the field of road safety. This is a proposal submitted by the Commission in April this year.
In view of the available time and in view of the number of proposals from the Commission in the area of road safety - the number of proposals currently being read by the Council - it is our view that considerable progress has been achieved in the area of road safety. Of course a complete assessment of the results will only be possible after the period of our Presidency ends.
(GA) Mr President, I commend the Slovenian Presidency for the emphasis it is placing on road safety. It has heightened awareness among the authorities in the Member States on the need to take various steps in adopting a practical policy with a view to reducing road accidents, the amount of fatal accidents and also the number of people injured on our roads.
I welcome, for example, the Ferrari report adopted today in Parliament which offers greater protection to pedestrians and cyclists. I would like to ask the Council, can we do anything else - and take further steps - to improve road safety?
(DE) Mr President-in-Office, I would like to pick up on this question. This week, a number of reports of relevance to road safety have featured on our agenda: the Ferrari report has been mentioned, and tomorrow we have Mrs Gurmai's report as well as the Markov report tonight. From the Presidency's point of view, is the outcome of our work satisfactory, or would the Presidency have liked to see more being achieved?
Mr President, I would like ask the Minister if he is happy that, whereas there is sufficient and advanced testing for driving with alcohol, the same advanced testing is not there for driving with illegal drugs. Could he try to ensure that there is renewed interest in this particular issue, because it seems to be becoming a more common practice?
President-in-Office of the Council. - (SL) The question from Mr Higgins: What else could we do? The main thing that both the Council and Parliament can do is to speed up the processes that are already under way and to adopt the decisions that are already prepared, of course still within this term of the European Parliament. The first thing that will be on the agenda, hopefully in July, is the aforementioned directive on road infrastructure safety management. Yet there are even more measures that I have listed and that are already in process, and I would like to see the good cooperation between the European Parliament and the Council lead to rapid adoption.
The question from Mr Rack, I believe, requires more a political answer. We will not be satisfied while people are still dying on the roads in the European Union. And while this is the case, we will have to seek new measures, additional measures to reduce the number of fatalities and injuries, where the ideal figure is zero.
Drugs are of course a similar problem to alcohol. I think that they deserve equal treatment to alcohol. What is at issue is the ability to operate a vehicle, and I think that Member States should not make any distinctions between one type of drug or another, which in essence is what alcohol is, by dint of one being a legal drug.
Question No 7 is inadmissible.
Subject: New road charging system in Slovenia
Slovenia has introduced a new road charging system with effect from 1 July 2008. Under this system, road users wishing to make a single trip through Slovenia in a private car, for which they previously had to pay around EUR 7, must now purchase either a six-month vignette for EUR 35 (five times as much as the present charge) or a twelve-month vignette for EUR 55. This appears discriminatory and stands in clear contradiction to European principles.
Is the Council aware of these developments? What action does the Council intend to take in response, and how could this situation come about in the first place?
President-in-Office of the Council. - (SL) I must reiterate that I am here in this place as the representative of the Council and the Council has not addressed the question raised by Mr Leichtfried. However, as I have already said, I think that at the earlier sitting of the European Parliament, when I received a similar question. In view of the fact that I am rather well acquainted with the country in question, I can respond, but I would not wish to risk any accusation of exceeding the bounds of the competence in which I am here before you now.
So let us try, and permit me some additional clarifications. The new system of road tolls in Slovenia, which will enter into force on 1 July, that is, the purchase of vignettes, relates only to vehicles with the maximum permitted mass under three thousand five hundred kilograms. In other words this is a category of vehicle for which the valid Community legislation on road taxes does not provide any common rules, as is the case with vehicles whose maximum permitted mass exceeds three thousand five hundred kilograms. So this system of road taxes being introduced by Slovenia does not fall within the area of application of the Community legislation I mentioned.
Perhaps an even more important point: the vignette method of collecting road tolls which is being introduced by Slovenia is temporary. It will be applied only for the transitional period up until the introduction of electronic or satellite road tolls, expected to be introduced in 2009, firstly for goods vehicles and then for private vehicles.
Please understand my response, Mr Leichtfried, as a gesture, a desire to offer you a clarification. My response does not, however, change the fact that I am here in another capacity, and not as a representative of Slovenia.
(DE) We obviously have different interpretations of the law. In my view, this system discriminates against EU citizens from outside Slovenia. I would ask the Minister whether there is any possibility of the European Commission initiating an infringement procedure against Slovenia. The first steps, I think, have already been taken. My question to you is this: as President-in-Office of the Council, would your advice to Slovenia be to introduce a ten-day vignette, perhaps, in order to restore peace and avert the possibility of an infringement procedure?
(DE) Minister, last time, you indicated, on this issue, that we are talking about a transitional set of rules. Normally, they would apply for one, two or three months. What is happening here extends over a period of some years and is clear discrimination against non-Slovenians and therefore other EU citizens. Commissioner Tajani explicitly confirmed yesterday evening that there is already a letter from DG Transport which aims to clarify this issue of discrimination.
Would you not say that the time has come to adopt some swift measures so that tourists have the opportunity to drive through Slovenian at reasonable prices this summer? It is a country which we all enjoy visiting.
President-in-Office of the Council. - (SL) At present it has not been established that this case involves discrimination. If it does, then a new situation will arise and I do not wish to speculate on that. Currently it does not appear, however, that the accusations of discrimination are justified, since the system of vignettes is identical both for citizens of Slovenia and for everyone else. However, I would really like to be finished with this, and I would stress that I am here as a representative of the Council, and the Council has not deliberated over this. Please take this as a gesture of goodwill that I have nevertheless entered into this discussion and I am trying to provide you with clarifications in good faith.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
I wish to say something before I suspend the sitting. Minister Janez Lenarčič has appeared before us for the last time as President-in-Office of the Council. He will of course be present during the extraordinary part-session in Brussels, but will be accompanying the Prime Minister of his country and will not therefore be speaking as President-in-Office of the Council. I wish to thank Minister Janez Lenarčič and the Slovenian Presidency for their cooperation with the European Parliament, particularly during Question Time to the Council over which I presided.
I am also aware that, in July, Minister Janez Lenarčič will take up a senior position within an international human rights organisation based in Warsaw. I want to offer him my compliments and congratulations and wish him well. I believe that, in that capacity, he may have the opportunity to work once again with the European Parliament on occasions, and particularly in terms of monitoring elections given that said organisation is linked to the OSCE. I therefore wish Mr Lenarčič well for the future and once again thank him for his attendance here, for his readiness to respond and for the quality of his replies.
That concludes Question Time.
(The sitting was suspended at 7 p.m. and resumed at 9 p.m.)